internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend x city dear uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate a program to fund grants to individuals recovering from substance abuse addiction homelessness reintegration into society after a prison release or who are otherwise in financial need or distress your grants are intended to fall into two categories first you will fund expenses on behalf of individuals who are seeking to obtain a general equivalency diploma such as testing fees you expect that an individual obtaining this certification will advance their ability to obtain and maintain employment second you expect to fund the costs of books and other similar educational materials necessary for a grant recipient to complete the required coursework you intend to publicize the availability of these grants using social service agencies in x county so that individuals who are most in need can be aware of your program you have not yet developed specific criteria for eligibility for your grant program except that you do not intend to discriminate based on an individual's religion national or ethnic origin or other illegally discriminatory criteria preference is intended to be given to individuals recovering from substance abuse dealing with homelessness and belonging to groups that have historically been denied opportunity and access you may impose other restrictions such as geographical limitations or subject related limitations such as individuals pursuing a general education diploma individuals who are employed by you employed by organizations controlled by a member of your board_of directors members of your board_of directors or related by blood or marriage to your employees or directors or organizations controlled by one of your directors will not be eligible for grants under your program your president acting under the supervision of your board_of directors will select grant recipients your focus will be directed to those applicants who are recovering from substance abuse addiction or homelessness or are reintegrating into society from incarceration and who demonstrate financial need potential and a desire for academic achievement the number of educational grants that you shall award will depend on the quantity and quality of applications you receive subject_to the availability of funds approved by your board_of directors you expect to make single year grants that are not renewable with respect to your supervision of grants made you do not intend to disburse funds directly to individuals but instead will ensure that funds are used for educational_purposes by making payments directly to educational service providers further your personnel will require applicants to report on their use of the funds eg results of a sponsored test or if books were provided documentation of completion for the associated course using these reports you will monitor and evaluate the expenditure of funds and the progress made by each recipient any apparent misuse of grant funds will be promptly investigated if you discover that funds have in fact been misused it will require the recipient or other payee to return the funds immediately and it will make no further distributions to that recipient you will also maintain the required records regarding distribution of charitable funds to individuals you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring letter catalog number 58222y you represent that you will maintain the following all records relating to individual grants including information to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at letter catalog number 58222y internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
